UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/2014 The following N-CSR relates only to Dreyfus/Standish Global Fixed Income Fund and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. FORM N-CSR Item 1. Reports to Stockholders. Dreyfus/Standish Global Fixed Income Fund SEMIANNUAL REPORT June 30, 2014 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 22 Statement of Financial Futures 23 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 27 Financial Highlights 31 Notes to Financial Statements 57 Proxy Results 58 Information About the Renewal of the Fund’s Investment Advisory and Administration Agreements FOR MORE INFORMATION Back Cover Dreyfus/Standish Global Fixed Income Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus/Standish Global Fixed Income Fund, covering the six-month period from January 1, 2014, through June 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. bonds defied many analysts’ expectations over the first half of 2014 when long-term interest rates moderated and prices of U.S. government securities climbed. Despite a series of gradual reductions in quantitative easing by monetary policymakers, rates at the longer end of the market’s maturity range generally fell amid low inflation concerns and the weather-related economic contraction during the first quarter of the year. We believe we already have seen signs that the economy’s winter contraction will likely prove temporary, including stronger labor markets, greater manufacturing activity, rebounding housing starts, and rising household wealth. While these developments portend well for corporate-backed bonds over the remainder of the year, the likelihood of rising interest rates suggests that selectivity and a long-term perspective could become more important determinants of potential investment success. As always, we encourage you to talk with your financial advisor about our observations and their implications for your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2014, through June 30, 2014, as provided by David Leduc, CFA, Raman Srivastava, CFA, and Brendan Murphy, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2014, Dreyfus/Standish Global Fixed Income Fund’s Class A shares achieved a total return of 4.25%, Class C shares returned 3.91%, Class I shares returned 4.43%, and Class Y shares returned 4.44%. 1 In comparison, the Barclays Global Aggregate Index (Hedged) (the “Index”), the fund’s benchmark, produced a total return of 4.08% for the same period. 2 Stabilizing economic conditions helped support positive returns in many bond markets over the first half of 2014.The fund produced higher returns than its benchmark, mainly due to the success of our country allocation and sector allocation strategies. The Fund’s Investment Approach The fund seeks to maximize total return while realizing a market level of income, consistent with preserving principal and liquidity, by normally investing at least 80% of its net assets in fixed income securities.The fund also normally invests at least 65% of its assets in non-U.S. dollar-denominated fixed-income securities of governments and companies located in various countries, including emerging markets. The fund generally invests in eight or more countries, but always invests in at least three countries, one of which may be the United States.The fund’s investments may include bonds, notes, mortgage-related securities, asset-backed securities, convertible securities, eurodollar and Yankee dollar instruments, preferred stock, and money market instruments.To protect the U.S. dollar value of the fund’s assets, we hedge most, but not necessarily all, of the portfolio’s foreign currency exposure. The portfolio managers focus on identifying undervalued government bond markets, currencies, sectors, and securities and de-emphasize the use of interest rate forecasting. The portfolio managers look for fixed income securities with the most potential for added value, such as those involving the potential for credit upgrades, unique structural characteristics, or innovative features.The portfolio managers select securities for the fund’s portfolio by using fundamental economic research and quantitative analysis and focusing on sectors and individual securities that appear to be relatively undervalued and actively trading among sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Diverging Economic Conditions Drove Individual Markets Results from global bond markets over the first six months of 2014 were driven mainly by local conditions. In the United States, unusually harsh winter weather dampened an economic recovery, and yields of U.S. Treasury securities ended the reporting period lower than where they began. In Europe, long-awaited signs of stability in the banking systems of some of the region’s more troubled economies helped support robust fixed-income gains. In the United Kingdom, fears of economic stagnation failed to materialize, weighing on government bond prices. Japanese sovereign bonds gained a degree of value as the local market digested earlier weakness stemming from aggressively accommodative monetary and fiscal policies. Some of the world’s emerging markets struggled due to sluggish growth trends and rising geopolitical tensions, causing bond prices to fall, while other developing markets fared well when local economic concerns eased. Fund Strategies Buoyed Relative Performance From a country allocation perspective, the fund benefited from overweighted exposure to Europe and an underweighted position in Japan. Bonds from Portugal and Spain added considerable value, as did emerging-markets debt securities fromVenezuela. From a market sector standpoint, our emphasis on higher yielding market sectors proved productive, particularly among commercial mortgage-backed securities and corporate bonds from banks and other financial institutions. The fund also received positive contributions from U.S. Treasury Inflation Protected Securities (“TIPS”) when domestic inflation accelerated. On the other hand, our interest rate strategies mildly undermined relative results. Relatively short average durations in the United States and Japan prevented the fund from participating more fully in those markets’ gains when interest rates fell. Results from the fund’s currency positions were hampered by overweighted exposure to the U.S. dollar, which lost value against the Japanese yen, Australian dollar, and New Zealand dollar. At times during the reporting period, we employed futures contracts, interest rate swaps, currency forward contracts, and currency options to establish our strategies. Adapting to a Changing Market Environment After several years of globally accommodative monetary policies, low interest rates, and elevated yield differences along the markets’ maturity and credit quality ranges, 4 we believe that the world’s bond markets are adjusting to new economic realities. For example, some central banks have begun to withdraw market liquidity in order to forestall potential inflationary pressures, while others have adopted increasingly stimulative policies. In our judgment, these factors may contribute to greater divergence in individual bond market performance in the months ahead. Therefore, we recently trimmed holdings of certain corporate bonds and European sovereign bonds that reached richer valuations, redeploying those assets, in part, to U.S. Treasury securities and Treasury Inflation Protected Securities that offered better relative values. We also set the fund’s average duration in a shorter position than industry averages in anticipation of rising long-term interest rates in some markets. July 15, 2014 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity.The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, and other credit derivatives. A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I and ClassY shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: FACTSET — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Global Aggregate (Hedged) Index provides a broad-based measure of the global investment-grade fixed income markets.The three major components of this index are the U.S.Aggregate, the Pan-European Aggregate, and the Asian-Pacific Aggregate Indices.The index also includes Eurodollar and Euro-Yen corporate bonds, Canadian Government securities, and USD investment-grade 144A securities. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish Global Fixed Income Fund from January 1, 2014 to June 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $4.71 $8.54 $3.24 $3.24 Ending value (after expenses) $1,042.50 $1,039.10 $1,044.30 $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $4.66 $ $ $ Ending value (after expenses) $ † Expenses are equal to the fund's annualized expense ratio of .93% for Class A, 1.69% for Class C, .64% for Class I and .64% for ClassY, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). STATEMENT OF INVESTMENTS June 30, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes—95.4% Rate (%) Date Amount ($) a Value ($) Australia—.6% Australian Government, Sr. Unscd. Bonds, Ser. 133 AUD 5.50 4/21/23 2,850,000 Brazil—4.7% Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 3.38 9/26/16 1,550,000 b 1,606,188 Brazilian Government, Bonds, Ser. B BRL 6.00 8/15/18 11,050,000 c 12,673,717 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/23 11,000,000 4,716,857 Caixa Economica Federal, Sr. Unscd. Notes 4.50 10/3/18 2,580,000 b 2,654,175 Odebrecht Finance, Gtd. Notes BRL 8.25 4/25/18 1,370,000 b 561,145 Canada—4.1% Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A2 CAD 2.03 8/17/15 41,805 b 39,205 Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A3 CAD 2.38 4/17/17 2,345,000 b 2,216,943 CIT Canada Equipment Receivables Trust, Ser. 2012-1A, Cl. A2 CAD 2.11 12/20/16 745,657 b 701,758 CNH Capital Canada Receivables Trust, Ser. 2014-1A, Cl. A2 CAD 1.80 10/15/20 3,475,000 b 3,255,046 CNH Capital Canada Receivables Trust, Ser. 2011-1A, Cl. A2 CAD 2.34 7/17/17 905,869 b 854,270 Ford Auto Securitization Trust, Ser. 2012-R1, Cl. A2 CAD 2.02 3/15/16 613,899 578,626 Ford Auto Securitization Trust, Ser. 2010-R3A, Cl. A3 CAD 2.71 9/15/15 131,742 b 123,892 MEG Energy, Gtd. Notes 6.38 1/30/23 860,000 b 918,050 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Canada (continued) Province of Alberta, Unscd. Bonds CAD 3.40 12/1/23 8,980,000 8,837,858 Province of British Columbia, Sr. Unscd. Bonds CAD 2.70 12/18/22 1,100,000 1,035,436 Province of Ontario, Bonds CAD 4.40 3/8/16 1,200,000 1,184,604 China—.2% Azure Orbit II International Finance, Gtd. Notes 3.38 4/25/19 825,000 Colombia—.1% Ecopetrol, Sr. Unscd. Notes 5.88 5/28/45 620,000 France—4.8% AXA, Jr. Sub. Notes EUR 5.78 7/29/49 1,500,000 d 2,176,189 AXA, Jr. Sub. Notes EUR 6.21 10/29/49 310,000 d 466,308 Electricite de France, Sub. Notes EUR 5.38 1/29/49 500,000 d 760,304 French Government, Bonds EUR 2.25 5/25/24 3,250,000 4,716,928 French Government, Bonds EUR 3.75 10/25/19 3,350,000 5,345,344 GDF Suez, Sub. Bonds, Ser. NC5 EUR 3.00 6/29/49 1,000,000 d 1,382,437 Numericable Group, Sr. Scd. Bonds EUR 5.63 5/15/24 700,000 b 1,026,804 Pernod-Ricard, Sr. Unscd. Notes 5.50 1/15/42 2,080,000 b 2,320,020 Societe Generale, Bank Gtd. Notes 2.75 10/12/17 3,760,000 e 3,899,703 Veolia Environnement, Jr. Sub. Notes EUR 4.45 1/29/49 600,000 d 853,244 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Germany—2.5% Allianz, Sub. Notes EUR 5.63 10/17/42 1,400,000 d 2,248,531 German Government, Bonds EUR 3.25 7/4/42 4,925,000 8,300,038 Globaldrive Auto Receivables, Ser. 2011-AA, Cl. A EUR 0.86 4/20/19 267,383 b,d 367,647 Unitymedia Hessen, Sr. Scd. Notes EUR 7.50 3/15/19 555,000 b 816,009 Hungary—.3% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 1,175,000 b Iceland—1.2% Icelandic Government, Unscd. Notes 4.88 6/16/16 350,000 b,e 368,347 Icelandic Government, Unscd. Notes 4.88 6/16/16 5,185,000 e 5,456,803 India—.4% State Bank of India, Sr. Unscd. Notes 3.62 4/17/19 2,125,000 b Ireland—2.0% Bank of Ireland, Govt. Gtd. Notes EUR 4.00 1/28/15 3,060,000 4,275,192 Irish Government, Unscd. Bonds EUR 3.40 3/18/24 3,510,000 5,236,211 Italy—8.8% Enel, Sr. Unscd. Debs EUR 4.88 2/20/18 915,000 1,412,648 Enel, Sub. Bonds 8.75 9/24/73 915,000 b,d 1,079,700 Intesa Sanpaolo, Sr. Unscd. Notes 3.88 1/16/18 3,035,000 3,201,345 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Italy (continued) Intesa Sanpaolo, Sr. Unscd. Notes EUR 3.00 1/28/19 850,000 1,237,532 Italian Government, Treasury Bonds EUR 3.50 6/1/18 10,000,000 14,926,058 Italian Government, Treasury Bonds EUR 4.50 5/1/23 5,875,000 9,257,127 Italian Government, Treasury Bonds EUR 4.75 6/1/17 1,985,000 3,020,785 Italian Government, Treasury Bonds EUR 4.75 9/1/21 2,075,000 3,346,322 Telecom Italia, Sr. Unscd. Notes GBP 6.38 6/24/19 1,100,000 2,057,701 Wind Acquisition Finance, Gtd. Notes 7.38 4/23/21 400,000 b 428,000 Wind Acquisition Finance, Sr. Scd. Notes 6.50 4/30/20 925,000 b 1,005,938 Wind Acquisition Finance, Sr. Scd. Bonds EUR 4.00 7/15/20 315,000 b 430,790 Wind Acquisition Finance, Scd. Notes EUR 7.00 4/23/21 200,000 b,e 295,427 Japan—3.7% Development Bank of Japan, Govt. Gtd. Notes JPY 1.05 6/20/23 38,000,000 391,544 Development Bank of Japan, Gov’t Gtd. Bonds JPY 1.70 9/20/22 263,000,000 2,855,478 Japanese Government, Sr. Unscd. Bonds, Ser. 148 JPY 1.50 3/20/34 1,205,000,000 12,082,592 Japanese Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 223,000,000 f 2,480,290 Kazakhstan—.3% Development Bank of Kazakhstan, Sr. Unscd. Notes 4.13 12/10/22 1,675,000 Kenya—.2% Kenyan Government, Notes 5.88 6/24/19 750,000 b 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Lithuania—.3% Lithuanian Government, Sr. Unscd. Notes EUR 3.38 1/22/24 900,000 e Mexico—.5% Alfa, Sr. Unscd. Notes 6.88 3/25/44 625,000 b 682,813 Grupo Bimbo, Sr. Unscd. Notes 3.88 6/27/24 975,000 b,e 975,507 Grupo Bimbo, Sr. Unscd. Notes 4.88 6/27/44 500,000 b 492,385 Petroleos Mexicanos, Gtd. Notes EUR 3.75 4/16/26 225,000 327,733 Netherlands—5.4% ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 1,600,000 b 1,720,176 Deutsche Annington Finance, Gtd. Notes 3.20 10/2/17 1,475,000 b 1,528,861 ELM, Jr. Sub. Notes EUR 5.25 5/29/49 1,500,000 d 2,159,583 Iberdrola International, Gtd. Notes EUR 2.50 10/24/22 800,000 1,141,073 Iberdrola International, Gtd. Notes EUR 4.50 9/21/17 1,000,000 1,527,059 Iberdrola International, Gtd. Notes EUR 5.75 2/27/49 800,000 d,e 1,202,136 Netherlands Government, Bonds EUR 1.25 1/15/19 3,525,000 b 5,007,020 Rabobank Nederland, Bank Gtd. Notes 3.38 1/19/17 2,115,000 2,241,069 Rabobank Nederland, Sr. Unscd. Notes EUR 3.88 4/20/16 1,125,000 1,632,940 Repsol International Finance, Gtd. Notes EUR 2.63 5/28/20 1,100,000 1,601,206 Telefonica Europe, Gtd. Bonds EUR 5.88 3/31/49 3,300,000 d,e 4,834,954 UPCB Finance VI, Sr. Scd. Notes 6.88 1/15/22 830,000 b 910,925 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) New Zealand—1.2% New Zealand Government, Sr. Unscd. Bonds, Ser. 319 NZD 5.00 3/15/19 3,100,000 2,820,049 New Zealand Government, Sr. Unscd. Bonds, Ser. 1217 NZD 6.00 12/15/17 3,100,000 2,890,149 Nigeria—.8% Nigerian Government, Treasury Bills NGN 0.00 7/10/14 22,500,000 g 137,766 Nigerian Government, Treasury Bills NGN 0.00 7/24/14 65,400,000 g 398,941 Nigerian Government, Treasury Bills NGN 0.00 8/7/14 50,900,000 g 309,159 Nigerian Government, Treasury Bills NGN 0.00 10/9/14 11,400,000 g 67,861 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 11/6/14 197,600,000 g 1,170,491 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 11/20/14 87,100,000 g 512,075 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 12/4/14 5,700,000 g 33,322 Nigerian Government, Treasury Bills NGN 0.00 1/8/15 70,200,000 g 405,735 Nigerian Government, Treasury Bills NGN 0.00 3/5/15 161,800,000 g 918,660 Norway—.4% Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 5,200,000 940,148 Statoil, Gtd. Notes 4.25 11/23/41 1,090,000 1,103,275 Poland—.2% Polish Government, Sr. Unscd. Notes 5.00 3/23/22 1,015,000 Portugal—3.1% Portuguese Government, Sr. Unscd. Notes EUR 4.75 6/14/19 9,650,000 b 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Slovakia—.8% Slovakian Government, Bonds, Ser. 225 EUR 3.00 2/28/23 1,795,000 2,713,712 Slovakian Government, Sr. Unscd. Notes, Ser. 216 EUR 4.35 10/14/25 600,000 989,347 South Africa—.9% South African Government, Bonds, Ser. R207 ZAR 7.25 1/15/20 49,290,000 Spain—6.3% BBVA Subordinated Capital, Gtd. Notes EUR 3.50 4/11/24 800,000 d 1,127,394 BBVA US Senior, Bank Gtd. Notes 4.66 10/9/15 875,000 915,107 Gestamp Funding, Sr. Scd. Notes 5.63 5/31/20 600,000 b 628,500 Santander International Debt, Bank Gtd. Notes EUR 4.00 3/27/17 2,300,000 3,398,599 Spanish Government, Bonds EUR 3.75 10/31/18 5,920,000 8,984,733 Spanish Government, Bonds EUR 5.15 10/31/44 350,000 b 578,518 Spanish Government, Bonds EUR 5.40 1/31/23 7,290,000 b 12,271,417 Telefonica Emisiones, Gtd. Notes EUR 3.96 3/26/21 1,300,000 2,019,141 Supranational—1.1% Corporacion Andina de Fomento, Sr. Unscd. Notes 3.75 1/15/16 920,000 961,512 Eurasian Development Bank, Sr. Unscd. Notes 5.00 9/26/20 800,000 b 826,400 European Investment Bank, Sr. Unscd. Notes JPY 1.90 1/26/26 58,000,000 647,010 International Bank for Reconstruction & Development, Sr. Unscd. Notes AUD 3.50 1/24/18 2,800,000 2,676,726 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Sweden—.5% Swedish Government, Bonds, Ser. 1047 SEK 5.00 12/1/20 14,300,000 Switzerland—.2% Credit Suisse, Sub. Notes 6.50 8/8/23 690,000 b United Arab Emirates—.5% Emirates Telecommunications, Sr. Unscd. Notes EUR 1.75 6/18/21 1,600,000 United Kingdom—6.1% E-Carat, Ser. 2012-1, Cl. A GBP 1.30 6/18/20 284,407 488,260 Gracechurch Card Funding, Ser. 2012-1A, Cl. A2 EUR 0.96 2/15/17 1,720,000 b,d 2,364,342 HSBC Bank, Sr. Unscd. Notes EUR 3.88 10/24/18 1,000,000 1,544,639 HSBC Holdings, Sub. Notes 5.25 3/14/44 1,250,000 1,343,688 HSBC Holdings, Sub. Notes EUR 6.25 3/19/18 650,000 1,045,083 Lloyds Bank, Bank Gtd. Notes 6.50 9/14/20 1,815,000 b 2,133,168 Lloyds Bank, Sr. Unscd. Notes EUR 4.63 2/2/17 1,650,000 2,492,664 Lloyds Bank, Sub. Notes EUR 6.50 3/24/20 575,000 e 958,623 Royal Bank of Scotland Group, Sub. Notes 6.00 12/19/23 1,745,000 1,893,576 United Kingdom Gilt, Unscd. Bonds GBP 3.25 1/22/44 3,000,000 4,976,364 United Kingdom Gilt, Bonds GBP 4.25 12/7/40 4,995,000 9,843,121 United States—32.7% 21st Century Fox America, Gtd. Notes 5.40 10/1/43 475,000 532,035 A10 Term Asset Financing, Ser. 2013-2, Cl. A 2.62 11/15/27 2,250,000 b 2,255,974 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) Ally Financial, Gtd. Notes 3.50 1/27/19 1,835,000 e 1,857,387 American International Group, Sr. Unscd. Notes 4.88 6/1/22 825,000 920,214 AmeriCredit Automobile Receivables Trust, Ser. 2013-4, Cl. C 2.72 9/9/19 1,065,000 1,091,971 Aventura Mall Trust, Ser. 2013-AVM, Cl. A 3.74 12/5/32 1,805,000 b,d 1,918,379 Barclays Commercial Mortgage Securities, Ser. 2013-TYSN, Cl. A2 3.76 9/5/32 1,245,000 b 1,322,582 Bear Stearns Alt-A Trust, Ser. 2005-4, Cl. 24A1 2.52 5/25/35 1,937,089 d 1,919,683 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW18, Cl. AJ 6.35 6/11/50 950,000 d 926,385 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 415,000 416,551 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. D 3.39 7/22/19 550,000 565,266 Capital Auto Receivables Asset Trust, Ser. 2013-3, Cl. D 3.69 2/20/19 855,000 889,431 Citigroup Commercial Mortgage Trust, Ser. 2013-375P, Cl. E 3.63 5/10/35 1,215,000 b,d 1,096,895 Colony American Homes, Ser. 2014-1A, Cl. C 2.10 5/17/31 875,000 b,d 878,364 Colony American Homes, Ser. 2014-1A, Cl. D 2.40 5/17/31 625,000 b,d 622,517 Commercial Mortgage Pass Through Certificates, Ser. 2013-CR6, Cl. B 3.40 3/10/46 530,000 b 522,272 Commercial Mortgage Pass Through Certificates, Ser. 2013-WWP, Cl. B 3.73 3/10/31 1,225,000 b 1,256,320 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) Commercial Mortgage Pass Through Certificates, Ser. 2013-CR6, Cl. C 3.78 3/10/46 370,000 b,d 366,603 Commercial Mortgage Trust, Ser. 2014-UBS2, Cl. AM 4.20 3/10/47 375,000 395,669 Commercial Mortgage Trust, Ser. 2013-CR10, Cl. A4 4.21 8/10/46 1,250,000 d 1,349,828 Commercial Mortgage Trust, Ser. 2014-UBS2, Cl. B 4.70 3/10/47 275,000 295,760 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. B 5.01 8/10/46 890,000 b,d 979,589 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. C 5.22 8/10/46 325,000 b,d 355,121 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. C 5.34 10/10/46 725,000 b,d 791,188 Countrywide Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 1,117,954 1,167,746 Extended Stay America Trust, Ser. 2013-ESH7, Cl. D7 5.05 12/5/31 1,000,000 b,d 1,054,017 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes, Ser. 2014-DN2, Cl. M2 1.80 4/25/24 1,750,000 d,h 1,763,352 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 1,620,000 1,691,257 Genworth Holdings, Gtd. Notes 4.90 8/15/23 2,170,000 2,327,134 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 1,100,000 1,327,545 Hilton USA Trust, Ser. 2013-HLT, Cl. DFX 4.41 11/5/30 915,000 b 950,303 JP Morgan Chase Bank, Sub. Notes EUR 4.38 11/30/21 1,350,000 d 1,954,897 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. AS 3.22 4/15/46 930,000 921,350 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. B 3.50 4/15/46 1,775,000 1,761,772 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 760,000 805,305 KeyCorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 0.95 11/25/36 710,000 d 648,087 Long Beach Mortgage Loan Trust, Ser. 2004-1, Cl. M2 0.98 2/25/34 426,732 d 416,746 Merrill Lynch & Co., Sub. Notes 7.75 5/14/38 655,000 902,640 Merrill Lynch Mortgage Trust, Ser. 2006-C1, Cl. AJ 5.86 5/12/39 940,000 d 960,398 Metropolitan Life Global Funding I, Scd. Notes 1.50 1/10/18 1,160,000 b 1,152,702 MGM Resorts International, Gtd. Notes 7.75 3/15/22 785,000 e 922,375 Monsanto, Sr. Unscd. Notes 3.45 7/15/24 1,630,000 1,629,022 Monsanto, Sr. Unscd. Notes 4.85 7/15/64 880,000 871,930 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C7, Cl. B 3.77 2/15/46 505,000 509,756 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. B 3.81 12/15/48 460,000 d 462,611 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. C 4.31 12/15/48 390,000 d 395,955 Morgan Stanley Mortgage Loan Trust, Ser. 2005-1, Cl. 4A1 0.45 3/25/35 439,793 d 401,545 Popular ABS Mortgage Pass-Through Trust, Ser. 2006-D, Cl. A2 0.31 11/25/46 422,046 d 407,431 Prudential Financial, Sr. Unscd. Notes 5.38 6/21/20 300,000 344,419 Santander Drive Auto Receivables Trust, Ser. 2013-3, Cl. D 2.42 4/15/19 2,900,000 2,947,738 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. B 2.72 5/16/16 359,953 361,372 Santander Drive Auto Receivables Trust, Ser. 2014-1, Cl. D 2.91 4/15/20 1,100,000 1,125,125 SLM Private Education Loan Trust, Ser. 2011-B, Cl. A1 1.00 12/16/24 468,364 b,d 470,799 Springleaf Funding Trust, Ser. 2013-AA, Cl. A 2.58 9/15/21 2,015,000 b 2,031,164 Structured Asset Securities Corp. Mortgage Pass-through Certificates, Ser. 2004-11XS, Cl. 1A5A 6.25 6/25/34 895,000 d 909,241 Tenet Healthcare, Sr. Scd. Notes 6.00 10/1/20 1,455,000 1,582,313 U.S. Treasury Bonds 3.38 5/15/44 10,565,000 10,637,634 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/18 24,405,948 i 25,223,938 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) U.S. Treasury Inflation Protected Securities, Notes 1.25 7/15/20 23,577,704 i 25,857,196 U.S. Treasury Inflation- Protected Securities, Notes 0.13 4/15/19 23,899,995 i 24,619,791 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. B 3.65 3/10/46 475,000 b,d 474,528 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. C 4.23 3/10/46 370,000 b,d 371,278 Virgin Media Secured Finance, Sr. Scd. Notes GBP 6.00 4/15/21 1,175,000 b 2,126,510 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C29, Cl. AJ 5.37 11/15/48 1,060,000 d 1,036,458 Wells Fargo & Company, Sr. Unscd. Notes 2.63 12/15/16 1,330,000 1,383,240 Wells Fargo & Company, Sub. Notes 4.10 6/3/26 1,365,000 1,385,442 Wells Fargo & Company, Jr. Sub. Notes, Ser. S 5.90 12/29/49 630,000 d 669,848 Wells Fargo Mortgage Backed Securities Trust, Ser. 2005-AR4, Cl. 2A1 2.61 4/25/35 1,182,514 d 1,196,811 WFRBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. B 3.71 3/15/45 385,000 d 389,266 WFRBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. C 4.27 3/15/45 405,000 d 414,171 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/67 1,000,000 b,d 1,075,000 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Venezuela—.5% Venezuelan Government, Sr. Unscd. Bonds 5.75 2/26/16 2,350,000 e Total Bonds And Notes (cost $437,607,502) Face Amount Covered by Options Purchased—.0% Contracts ($) Value ($) Call Options: Euro, July 2014 @ $1.33 7,900,000 89 New Zealand Dollar, September 2014 @ $0.80 8,000,000 4,111 Total Options Purchased (cost $245,512) Principal Short-Term Investments—.2% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 11/13/14 (cost $849,882) 850,000 j Other Investment—2.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $12,819,381) 12,819,381 k 20 Investment of Cash Collateral for Securities Loaned—4.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $23,156,624) 23,156,624 k Total Investments (cost $474,678,901) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUD—Australian Dollar BRL—Brazilian Real CAD—Canadian Dollar EUR—Euro GBP—British Pound JPY—JapaneseYen NGN—Nigerian Naira NOK—Norwegian Krone NZD—New Zealand Dollar SEK—Swedish Krona ZAR—South African Rand b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2014, these securities were valued at $92,930,051 or 19.5% of net assets. c Principal amount for accrual purposes is periodically adjusted based on changes in the Brazilian Consumer Price Index. d Variable rate security—interest rate subject to periodic change. e Security, or portion thereof, on loan.At June 30, 2014, the value of the fund’s securities on loan was $22,325,268 and the value of the collateral held by the fund was $23,156,624. f Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. g Security issued with a zero coupon. Income is recognized through the accretion of discount. h The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. i Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. j Held by or on behalf of a counterparty for open financial futures contracts. k Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Foreign/Governmental 43.3 Commercial Mortgage-Backed 5.1 Corporate Bonds 22.4 Asset-Backed 5.0 U.S. Government 18.1 Residential Mortgage-Backed 1.5 Short-Term/ Options Purchased .0 Money Market Investments 7.8 † Based on net assets. See notes to financial statements. The Fund 21 STATEMENT OF FINANCIAL FUTURES June 30, 2014 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 6/30/2014 ($) Financial Futures Long Euro-Bobl 82 14,386,772 September 2014 49,320 U.S. Treasury 10 Year Notes 37 4,631,359 September 2014 21,331 U.S. Treasury Long Bonds 6 823,125 September 2014 2,311 Financial Futures Short Euro-Bond 94 (18,922,278 ) September 2014 (113,952 ) Japanese 10 Year Bonds 23 (33,067,963 ) September 2014 (93,267 ) Long Gilt 13 (2,445,509 ) September 2014 13,111 U.S. Treasury 2 Year Notes 110 (24,155,313 ) September 2014 29,043 U.S. Treasury 5 Year Notes 226 (26,998,172 ) September 2014 (122,586 ) U.S. Treasury 10 Year Notes 179 (22,405,766 ) September 2014 (133,956 ) U.S. Treasury Long Bonds 1 (137,188 ) September 2014 (1,346 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. 22 STATEMENT OF ASSETS AND LIABILITIES June 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $22,325,268)—Note 1(c): Unaffiliated issuers 438,702,896 455,318,135 Affiliated issuers 35,976,005 35,976,005 Cash 1,018,576 Cash denominated in foreign currencies 2,285,885 2,295,535 Receivable for investment securities sold 25,523,392 Dividends, interest and securities lending income receivable 3,538,615 Unrealized appreciation on swap agreements—Note 4 1,316,886 Receivable for shares of Beneficial Interest subscribed 763,911 Cash collateral—Note 4 321,614 Swaps premium paid—Note 4 100,221 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 40,174 Prepaid expenses 123,130 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 222,591 Due to Administrator—Note 3(a) 15,691 Liability for securities on loan—Note 1(c) 23,156,624 Payable for investment securities purchased 23,075,139 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 1,683,512 Payable for shares of Beneficial Interest redeemed 1,520,278 Unrealized depreciation on swap agreements—Note 4 560,578 Payable for futures variation margin—Note 4 31,574 Payable for swap variation margin—Note 4 16,346 Dividend payable 1,121 Accrued expenses 74,830 Net Assets ($) Composition of Net Assets ($): Paid-in capital 461,855,794 Accumulated undistributed investment income—net 2,090,197 Accumulated net realized gain (loss) on investments (2,796,805 ) Accumulated net unrealized appreciation (depreciation) on investments, options transactions, swap transactions and foreign currency transactions [including ($349,991) net unrealized depreciation on financial futures and ($560,739) net unrealized depreciation on centrally cleared swap transactions] 14,828,724 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 110,423,042 18,806,396 345,594,299 1,154,173 Shares Outstanding 5,055,396 864,045 15,798,547 52,767 Net Asset Value Per Share ($) See notes to financial statements. The Fund 23 STATEMENT OF OPERATIONS Six Months Ended June 30, 2014 (Unaudited) Investment Income ($): Income: Interest 6,687,811 Income from securities lending—Note 1(c) 24,651 Dividends; Affiliated issuers 4,328 Total Income Expenses: Investment advisory fee—Note 3(a) 815,407 Shareholder servicing costs—Note 3(c) 289,353 Professional fees 103,048 Administration fee—Note 3(a) 94,146 Distribution fees—Note 3(b) 68,933 Prospectus and shareholders’ reports 46,824 Registration fees 43,181 Custodian fees—Note 3(c) 40,005 Trustees’ fees and expenses—Note 3(d) 17,967 Loan commitment fees—Note 2 1,882 Miscellaneous 34,096 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (19 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 7,516,062 Net realized gain (loss) on options transactions (241,623 ) Net realized gain (loss) on financial futures 362,025 Net realized gain (loss) on swap transactions (168,295 ) Net realized gain (loss) on forward foreign currency exchange contracts (2,390,560 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 9,684,805 Net unrealized appreciation (depreciation) on options transactions (65,159 ) Net unrealized appreciation (depreciation) on financial futures (1,010,023 ) Net unrealized appreciation (depreciation) on swap transactions (801,744 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (744,045 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 24 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 a Operations ($): Investment income—net 5,161,967 10,574,568 Net realized gain (loss) on investments 5,077,609 (3,325,557 ) Net unrealized appreciation (depreciation) on investments 7,063,834 (10,137,887 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (992,320 ) (2,893,524 ) Class C (95,187 ) (424,225 ) Class I (3,158,146 ) (9,338,992 ) Class Y (5,625 ) (19 ) Net realized gain on investments: Class A — (97,509 ) Class C — (20,733 ) Class I — (370,468 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 28,764,933 76,830,419 Class C 3,238,126 10,745,241 Class I 113,482,284 168,076,669 Class Y 1,150,000 1,000 Net assets received in connection with reorganization—Note 1 — 101,889,154 Dividends reinvested: Class A 986,276 2,959,849 Class C 95,016 444,958 Class I 3,081,609 9,423,957 Class Y 5,613 — Cost of shares redeemed: Class A (27,279,813 ) (47,757,927 ) Class C (4,619,802 ) (7,610,523 ) Class I (51,023,354 ) (197,063,881 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 395,044,890 293,140,320 End of Period Undistributed investment income—net 2,090,197 1,179,508 The Fund 25 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 a Capital Share Transactions: Class A b Shares sold 1,334,500 3,548,435 Shares issued for dividends reinvested 45,571 139,033 Shares redeemed (1,264,925 ) (2,222,674 ) Net Increase (Decrease) in Shares Outstanding Class C b Shares sold 150,038 495,713 Shares issued for dividends reinvested 4,405 21,004 Shares redeemed (215,272 ) (355,910 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 5,218,182 7,742,892 Shares issued in connection with reorganization—Note 1 — 4,652,940 Shares issued for dividends reinvested 141,949 441,216 Shares redeemed (2,369,262 ) (9,213,690 ) Net Increase (Decrease) in Shares Outstanding Class Y Shares sold 52,463 47.10 Shares issued for dividends reinvested 257 — Net Increase (Decrease) in Shares Outstanding a Effective July 1, 2013, the fund commenced offering ClassY shares. b During the period ended December 31, 2013, 17,876 Class C shares representing $394,170 were exchanged for 17,804 Class A shares. See notes to financial statements. 26 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2014 Year Ended December 31, Class A Shares (Unaudited) 2013 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 21.14 21.82 20.74 20.84 20.73 20.92 Investment Operations: Investment income—net b .25 .51 .43 .48 .59 .08 Net realized and unrealized gain (loss) on investments .65 (.55 ) 1.48 .21 .60 (.07 ) Total from Investment Operations .90 (.04 ) 1.91 .69 1.19 .01 Distributions: Dividends from investment income—net (.20 ) (.62 ) (.37 ) (.79 ) (1.08 ) (.20 ) Dividends from net realized gain on investments — (.02 ) (.46 ) (.00 ) c — — Total Distributions (.20 ) (.64 ) (.83 ) (.79 ) (1.08 ) (.20 ) Net asset value, end of period 21.84 21.14 21.82 20.74 20.84 20.73 Total Return (%) d 4.25 e (.18 ) 9.26 3.36 5.77 .03 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 f .88 .93 1.00 1.08 .98 f Ratio of net expenses to average net assets .93 f .88 .93 .98 .90 .90 f Ratio of net investment income to average net assets 2.36 f 2.35 1.99 2.26 2.86 4.40 f Portfolio Turnover Rate 99.95 e 189.93 245.46 g 267.08 g g 131.97 g Net Assets, end of period ($ x 1,000) 110,423 104,431 75,834 48,509 29,900 10 a From December 2, 2009 (commencement of initial offering) to December 31, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2012, 2011, 2010 and 2009 were 197.97%, 247.48%, 206.04% and 111.36%, respectively. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2014 Year Ended December 31, Class C Shares (Unaudited) 2013 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 21.06 21.74 20.68 20.79 20.73 20.92 Investment Operations: Investment income—net b .17 .34 .27 .31 .42 .06 Net realized and unrealized gain (loss) on investments .65 (.55 ) 1.47 .23 .60 (.07 ) Total from Investment Operations .82 (.21 ) 1.74 .54 1.02 (.01 ) Distributions: Dividends from investment income—net (.11 ) (.45 ) (.22 ) (.65 ) (.96 ) (.18 ) Dividends from net realized gain on investments — (.02 ) (.46 ) (.00 ) c — — Total Distributions (.11 ) (.47 ) (.68 ) (.65 ) (.96 ) (.18 ) Net asset value, end of period 21.77 21.06 21.74 20.68 20.79 20.73 Total Return (%) d 3.91 e (.94 ) 8.42 2.56 5.01 (.03 ) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.69 f 1.63 1.68 1.76 1.87 1.73 f Ratio of net expenses to average net assets 1.69 f 1.63 1.68 1.73 1.65 1.65 f Ratio of net investment income to average net assets 1.61 f 1.58 1.24 1.47 2.12 3.65 f Portfolio Turnover Rate 99.95 e 189.93 245.46 g 267.08 g 210.75 g 131.97 g Net Assets, end of period ($ x 1,000) 18,806 19,481 16,613 10,778 5,181 10 a From December 2, 2009 (commencement of initial offering) to December 31, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2012, 2011, 2010 and 2009 were 197.97%, 247.48%, 206.04% and 111.36%, respectively. See notes to financial statements. 28 Six Months Ended June 30, 2014 Year Ended December 31, Class I Shares (Unaudited) 2013 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 21.17 21.85 20.77 20.86 20.72 18.53 Investment Operations: Investment income—net b .28 .57 .50 .54 .75 .91 Net realized and unrealized gain (loss) on investments .66 (.55 ) 1.47 .23 .49 1.90 Total from Investment Operations .94 .02 1.97 .77 1.24 2.81 Distributions: Dividends from investment income—net (.23 ) (.68 ) (.43 ) (.86 ) (1.10 ) (.62 ) Dividends from net realized gain on investments — (.02 ) (.46 ) (.00 ) c — — Total Distributions (.23 ) (.70 ) (.89 ) (.86 ) (1.10 ) (.62 ) Net asset value, end of period 21.88 21.17 21.85 20.77 20.86 20.72 Total Return (%) 4.43 d .11 9.55 3.72 6.02 15.48 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .64 e .57 .63 .67 .78 .92 Ratio of net expenses to average net assets .64 e .57 .63 .66 .65 .65 Ratio of net investment income to average net assets 2.66 e 2.62 2.29 2.58 3.50 4.62 Portfolio Turnover Rate 99.95 d 189.93 245.46 f 267.08 f 210.75 f 131.97 f Net Assets, end of period ($ x 1,000) 345,594 271,132 200,694 140,527 95,681 72,910 a The fund commenced offering three classes of shares on December 2, 2009. Effective September 1, 2009, the existing shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Annualized. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2012, 2011, 2010 and 2009 were 197.97%, 247.48%, 206.04% and 111.36%, respectively. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2014 Period Ended Class Y Shares (Unaudited) December 31, 2013 a Per Share Data ($): Net asset value, beginning of period 21.17 21.23 Investment Operations: Investment income—net b .27 .30 Net realized and unrealized gain (loss) on investments .66 .04 Total from Investment Operations .93 .34 Distributions: Dividends from investment income—net (.23 ) (.40 ) Net asset value, end of period 21.87 21.17 Total Return (%) c 4.44 1.60 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .64 .55 Ratio of net expenses to average net assets d .64 .55 Ratio of net investment income to average net assets d 2.65 2.84 Portfolio Turnover Rate 99.95 c 189.93 Net Assets, end of period ($ x 1,000) 1,154 1 a From the close of business on July 1, 2013 (commencement of initial offering) to December 31, 2013. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus/Standish Global Fixed Income Fund (the “fund”) is a separate non-diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company offering seven series, including the fund. The fund’s investment objective seeks to maximize total return while realizing a market level of income, consistent with preserving principal and liquidity.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Standish Mellon Asset Management Company LLC (“Standish”), an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. As of the close of business on January 25, 2013, pursuant to an Agreement and Plan of Reorganization previously approved by the Trust’s Board of Trustees (the “Board”), all of the assets, subject to the liabilities, of Dreyfus Investment Funds–Dreyfus/Standish International Fixed Income Fund (“International Fixed Income”) were transferred to the fund in exchange for shares of Beneficial Interest of the fund’s Class I shares of equal value. The purpose of the transaction was to combine two funds with comparable investment objectives and strategies. Shareholders of International Fixed Income received Class I shares of the fund in an amount equal to the aggregate net asset value of their investment in International Fixed Income at the time of the exchange. The exchange ratio was as follows for Class I–.9224 to 1. The net asset value of the fund’s Class I shares on the close of business January 25, 2013, after the reorganization was $21.90 and a total of 4,652,940 Class I shares were issued to shareholders of International Fixed Income in the exchange. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Class C, Class I and ClassY. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. 32 (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but 34 before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of June 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 23,862,551 — Commercial Mortgage-Backed — 24,339,733 — Corporate Bonds † — 106,698,359 — Foreign Government — 205,866,502 — Mutual Funds 35,976,005 — — Residential Mortgage-Backed — 7,358,378 — U.S. Treasury — 87,188,412 — Other Financial Instruments: Financial Futures †† 115,116 — — Forward Foreign Currency Exchange Contracts †† — 40,174 — Options Purchased — 4,200 — Swaps †† — 1,316,886 — Liabilities ($) Other Financial Instruments: Financial Futures †† (465,107 ) — — ) Forward Foreign Currency Exchange Contracts †† — (1,683,512 ) — ) Swaps †† — (1,121,317 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At June 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes 36 in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended June 30, 2014,The Bank of NewYork Mellon earned $7,428 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2014 were as follows: Affiliated Investment Value Value Net Company 12/31/2013 ($) Purchases ($) Sales ($) 6/30/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 498,347 185,750,004 173,428,970 12,819,381 2.7 Dreyfus Institutional Cash Advantage Fund 12,916,958 67,913,220 57,673,554 23,156,624 4.9 Total (e) Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry or country. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settle- 38 ments, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended June 30, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has an unused capital loss carryover of $9,355,993 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2013. The fund has $7,861,169 of post-enactment short-term capital losses and $1,494,824 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2013 was as follows: ordinary income $13,145,470. The tax character of current year distributions will be determined at the end of current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2014, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee, Administration Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .40% of the value of the fund’s average daily net assets and is payable monthly. Pursuant to separate Sub-Investment Advisory Agreement between Dreyfus and Standish, which serves as the fund’s sub-adviser responsible for the day-to–day management of a portion of the fund’s portfolio, Dreyfus pays Standish a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC, upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to cer- 40 tain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more subad-visers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The order also relieves the fund from disclosing the sub-investment advisory fee paid by Dreyfus to an unaffiliated subadviser in documents filed with the SEC and provided to shareholders. In addition, pursuant to the order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a subadviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any subadviser and recommend the hiring, termination, and replacement of any subadviser to the Board. The fund has an Accounting and Administration Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative and accounting services for the fund. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities and equipment. The fee is based on the fund’s average daily net assets and computed at the following annual rates: .10% of the first $500 million, .065% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services.The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $94,146 during the period ended June 30, 2014. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended June 30, 2014, the Distributor retained $2,221 from commissions earned on sales of the fund’s Class A shares and $310 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended June 30, 2014, Class C shares were charged $68,933 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2014, Class A and Class C shares were charged $133,921 and $22,978, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer 42 agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended June 30, 2014, the fund was charged $4,104 for transfer agency services and $227 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $19. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended June 30, 2014, the fund was charged $40,005 pursuant to the custody agreement. During the period ended June 30, 2014, the fund was charged $4,593 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $151,234, Distribution Plan fees $11,522, Shareholder Services Plan fees $26,558, custodian fees $28,218, Chief Compliance Officer fees $2,209 and transfer agency fees $2,850. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, financial futures, forward contracts, options transactions and swap transactions, during the period ended June 30, 2014, amounted to $396,244,956 and $433,457,751, respectively. Derivatives :A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) ative instrument that was held by the fund during the period ended June 30, 2014 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at June 30, 2014 are set forth in the Statement of Financial Futures. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates and foreign currencies, or as a substitute for an investment.The fund is subject to market risk, interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of 44 the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received.The Statement of Operations reflects the following: any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. At June 30, 2014, there were no options written outstanding. The following summarizes the fund’s call/put options written during the period ended June 30, 2014: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain ($) Contracts outstanding December 31, 2013 7,900,000 63,832 Contracts terminated; Contracts expired 7,900,000 63,832 — 63,832 Contracts outstanding June 30, 2014 — — The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract.The following summarizes open forward contracts at June 30, 2014: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Euro, Expiring: 7/10/2014 a 315,000 429,530 431,330 1,800 7/31/2014 b 3,485,000 4,745,716 4,772,617 26,901 Indian Rupee, Expiring: 7/31/2014 c 189,780,000 3,143,871 3,130,332 (13,539 ) 7/31/2014 d 96,305,000 1,594,821 1,588,506 (6,315 ) 7/31/2014 e 279,640,000 4,618,446 4,612,529 (5,917 ) Japanese Yen, Expiring: 7/31/2014 b 190,330,000 1,879,765 1,879,256 (509 ) 46 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Mexican New Peso, Expiring 7/31/2014 f 11,420,000 875,378 878,169 2,791 South African Rand, Expiring 7/31/2014 g 50,245,000 4,697,155 4,697,988 833 Sales: Proceeds ($) Australian Dollar, Expiring: 7/31/2014 c 9,790,000 9,194,474 9,208,569 (14,095 ) 7/31/2014 h 6,505,000 6,099,348 6,118,666 (19,318 ) Brazilian Real, Expiring 8/4/2014 b 29,630,000 13,202,335 13,266,867 (64,532 ) British Pound, Expiring 7/31/2014 a 11,830,000 20,120,346 20,240,745 (120,399 ) Canadian Dollar, Expiring 7/31/2014 i 25,135,000 23,424,758 23,535,643 (110,885 ) Euro, Expiring: 7/31/2014 a 15,890,000 21,603,065 21,760,943 (157,878 ) 7/31/2014 c 3,110,000 4,216,258 4,259,064 (42,806 ) 7/31/2014 d 17,615,000 23,937,552 24,123,286 (185,734 ) 7/31/2014 f 14,030,000 19,096,724 19,213,721 (116,997 ) 7/31/2014 g 13,910,000 18,936,935 19,049,384 (112,449 ) 7/31/2014 h 11,015,000 14,973,216 15,084,757 (111,541 ) 7/31/2014 i 11,745,000 15,963,158 16,084,473 (121,315 ) 7/31/2014 j 15,550,000 21,165,680 21,295,321 (129,641 ) 7/31/2014 k 13,740,000 18,688,461 18,816,574 (128,113 ) Japanese Yen, Expiring 7/31/2014 i 3,039,768,000 29,851,399 30,013,675 (162,276 ) New Zealand Dollar, Expiring 7/31/2014 d 11,900,000 10,395,007 10,387,158 7,849 Norwegian Krone, Expiring 7/31/2014 i 6,490,000 1,055,800 1,056,744 (944 ) The Fund 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): South African Rand, Expiring: 7/31/2014 d 95,900,000 8,938,100 8,966,804 (28,704 ) 7/31/2014 l 54,735,000 5,106,500 5,117,810 (11,310 ) Swedish Krona, Expiring 7/31/2014 j 16,085,000 2,388,120 2,406,415 (18,295 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Deutsche Bank b Citigroup c Bank of America d Barclays Bank e JP Morgan Chase Bank f Morgan Stanley Capital Services g Royal Bank of Scotland h Goldman Sachs International i Credit Suisse j Commonwealth Bank of Australia k UBS l Bank of Montreal Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net 48 amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change. The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap transactions in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the coun-terparty over the agreement’s remaining life, to the extent that the The Fund 49 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) amount is positive.This risk is mitigated by master netting arrangements (“MNA”) between the fund and the counterparty and the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty.There is minimal counterparty risk to the fund with centrally cleared swaps since they are exchange traded and the exchange guarantees these swap against default. The following summarizes open interest rate swaps entered into by the fund at June 30, 2014: OTC—Interest Rate Swaps Unrealized Notional Currecy/ (Pay) Receive Appreciation Amount ($) Floating Rate Counterparties Fixed Rate (%) Expiration (Depreciation) ($) 5,900,000 USD—6 Month J.P. Morgan (1.76 ) 11/8/2022 277,407 Libor Chase Bank 15,920,000 NZD—6 Month Deutsche 4.30 4/28/2017 7,135 Libor Bank 16,100,000 USD—6 Month Citibank (0.84 ) 11/8/2022 145,671 Libor 6,500,000 EUR—1 Year J.P. Morgan 1.91 11/4/2016 430,719 Libor Chase Bank 101,400,000 MXN—28 Deutsche 6.74 1/2/2024 455,954 Day Libor Bank 262,600,000 MXN—28 J.P. Morgan 3.80 1/10/2017 (379,497 ) Day Libor Chase Bank Gross Unrealized Appreciation Gross Unrealized Depreciation ) Centrally Cleared Interest Rate Swaps Notional Currecy/ (Pay) Receive Clearing Unrealized Amount ($) Floating Rate Fixed Rate (%) Expiration House (Depreciation) ($) 27,500,000 a USD—6 Month (1.83 ) 1/10/2019 Chicago ) Libor Mercantile Exchange Counterparty: a Citibank EUR—Euro LIBOR—London Interbank Offered Rate MXN—Mexican New Peso NZD—New Zealand Dollar USD—U.S. Dollar 50 Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring.The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument.The maximum payouts for these agreements are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. This risk is mitigated by MNA between the fund and the counterparty and the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising The Fund 51 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. The following summarizes open credit default swaps entered into by the fund at June 30, 2014: OTC—Credit Default Swaps (Pay) Receive Implied Upfront Reference Notional Fixed Credit Market Premiums Unrealized Obligation ($) Amount ($) 2 Rate (%) Spread (%) 3 Value ($) Paid ($) (Depreciation) ($) Purchase Contracts: 1 ITRAXX S19 Sub 5 Year Index 12/20/2018 † 9,270,000 a (1.00 ) 84.75 (63,523 ) 78,733 (142,256 ) ITRAXX S19 Sub 5 Year Index 12/20/2018 † 2,530,000 b (1.00 ) 84.75 (17,337 ) 21,488 (38,825 ) Gross Unrealized Depreciation ) † Expiration Date Counterparties: a Deutsche Bank b J.P. Morgan Chase Bank 1 If the fund is a buyer of protection and a credit event occurs, as defined under the terms of the swap agreement, the fund will either (i) receive from the seller of protection an amount equal to the notional amount of the swap and deliver the reference obligation or (ii) receive a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the reference obligation. 2 The maximum potential amount the fund could be required to pay as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of the swap agreement. 3 Implied credit spreads, represented in absolute terms, utilized in determining the market value as of the period end serve as an indicator of the current status of the payment/performance risk and represent the likelihood of risk of default for the credit derivative.The credit spread of a particular referenced entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement.Wider credit spreads represent a deterioration of the referenced entity’s credit soundness and a greater likelihood of risk of default or other credit event occurring as defined under the terms of the agreement.A credit spread identified as “Defaulted” indicates a credit event has occurred for the referenced entity. 52 GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties.All required disclosures have been made and are incorporated within the current period as part of the Notes to the Statement of Investments and disclosures within this Note. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of June 30, 2014 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 1,432,002 Interest rate risk (1,405,343 ) Foreign exchange risk 44,374 Foreign exchange risk 5 (1,683,512 ) Credit risk 2 (181,081 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Includes cumulative appreciation (depreciation) on swap agreements as reported in the swap tables in Note 4. Unrealized appreciation (depreciation) on OTC swap agreements and only unpaid variation margin on cleared swap agreements, is reported in the Statement of Assets and Liabilities. 3 Options purchased are included in Investments in securities—Unaffiliated issuers, at value. 4 Unrealized appreciation on forward foreign currency exchange contracts. 5 Unrealized depreciation on forward foreign currency exchange contracts. The Fund 53 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The effect of derivative instruments in the Statement of Operations during the period ended June 30, 2014 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 6 Transactions 7 Contracts 8 Transactions 9 Total Interest rate 362,025 (305,455 ) — (97,538 ) ) Foreign exchange — 63,832 (2,390,560 ) — ) Credit — — — (70,757 ) ) Total ) ) Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 10 Transactions 11 Contracts 12 Transactions 13 Total Interest rate (1,010,023 ) 225,038 — (746,476 ) ) Foreign exchange — (290,197 ) (744,045 ) — ) Credit — — — (55,268 ) ) Total ) Statement of Operations location: 6 Net realized gain (loss) on financial futures. 7 Net realized gain (loss) on options transactions. 8 Net realized gain (loss) on forward foreign currency exchange contracts. 9 Net realized gain (loss) on swap transactions. 10 Net unrealized appreciation (depreciation) on financial futures. 11 Net unrealized appreciation (depreciation) on options transactions. 12 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 13 Net unrealized appreciation (depreciation) on swap transactions. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to MNA in the Statement of Assets and Liabilities. At June 30, 2014, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Options 4,200 — Forward contracts 40,174 (1,683,512 ) Swaps 1,316,886 (560,578 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities ) Derivatives not subject to MNA or similar agreements — (395,420 ) Total gross amount of assets and liabilities subject to MNA or 54 In accordance with ASU 2013-01, the following tables present derivative assets and liabilities net of amounts available for offsetting under MNA and net of related collateral received or pledged, if any, as of June 30, 2014: † Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparties Assets ($) 1 for Offset ($) Received ($) 2 Assets ($) Barclays Bank 7,938 (7,938 ) — — Citibank 176,683 (65,041 ) (111,642 ) — Deutsche Bank 464,889 (420,533 ) — 44,356 JP Morgan Chase Bank 708,126 (424,239 ) (283,887 ) — Morgan Stanley Capital Services 2,791 (2,791 ) — — Royal Bank of Scotland 833 (833 ) — — Total ) ) Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparties Liabilities ($) 1 for Offset ($) Pledged ($) 2 Liabilities ($) Bank of America (70,440 ) — — (70,440 ) Bank of Montreal (11,310 ) — — (11,310 ) Barclays Bank (220,753 ) 7,938 — (212,815 ) Citibank (65,041 ) 65,041 — — Commonwealth Bank of Australia (147,936 ) — — (147,936 ) Credit Suisse (395,420 ) — — (395,420 ) Deutsche Bank (420,533 ) 420,533 — — Goldman Sachs International (130,859 ) — 130,859 — JP Morgan Chase Bank (424,239 ) 424,239 — — Morgan Stanley Capital Services (116,997 ) 2,791 — (114,206 ) Royal Bank of Scotland (112,449 ) 833 — (111,616 ) UBS (128,113 ) — — (128,113 ) Total ) ) 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. 2 In some instances, the actual collateral received and/or pledged may be more than the amount shown due to overcollateralization. † See Statement of Investments for detailed information regarding collateral held for open financial futures contracts. The Fund 55 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2014: Average Market Value ($) Interest rate financial futures 136,884,504 Interest rate options contracts 8,783 Forward currency options contracts 56,239 Forward contracts 275,212,561 The following summarizes the average notional value of swap agreements outstanding during the period ended June 30, 2014: Average Notional Value ($) Interest rate swap agreements 89,362,737 Credit default swap agreements 11,800,000 At June 30, 2014, accumulated net unrealized appreciation on investments was $16,615,239, consisting of $18,074,553 gross unrealized appreciation and $1,459,314 gross unrealized depreciation. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 56 PROXY RESULTS (Unaudited) Dreyfus/Standish Global Fixed Income Fund held a special meeting of shareholders on February 13, 2014.The proposals considered at the meeting and the results are as follows: Shares For Against Abstain 1 . To approve revising the fund’s fundamental investment restriction on borrowings, issuing senior securities and pledging assets. 8,616,641 396,567 448,365 2 . To approve revising the fund’s fundamental investment restriction on making loans. 8,528,184 480,384 453,005 3 . To approve revising the fund’s fundamental investment restriction on investing in derivatives. 7,994,245 994,997 472,331 4 . To approve removing the fund’s fundamental investment restriction regarding issuer diversification. 8,034,010 951,840 475,723 5 . To approve removing the fund’s fundamental investment restriction on margin. 8,007,358 979,969 474,246 6 . To approve revising the fund’s fundamental investment restriction on investing in real estate and real estate related securities. 8,021,343 941,443 498,787 7 . To approve a sub-investment advisory Agreement for the fund between Dreyfus and Standish Mellon Asset Management Company LLC. 8,707,416 263,373 490,784 8 . To approve the implementation of a “manager of managers” arrangement whereby Dreyfus, the fund’s investment adviser, under certain circumstances would be able to hire and replace affiliated and unaffiliated sub-advisers for the fund without obtaining shareholder approval. 8,600,430 405,298 455,845 The Fund 57 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Trustees held on February 19-20, 2014 (the “February 2014 Board Meeting”), the Board considered the renewal of the fund’s Investment Advisory Agreement and Administration Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (together, the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. 58 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for all periods.The Board also noted that the fund’s yield performance was above or at the Performance Group median for five of the ten one-year periods ended December 31st and above the Performance Universe median for six of the ten one-year periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. A Dreyfus representative reminded the Board members that a Special Meeting of Shareholders had been held on February 13, 2014 and that shareholders of the fund had approved several proposals with respect to the fund which would become effective on or about February 21, 2014 (the “Effective Date”), including the approval of a Sub-Investment Advisory Agreement between Dreyfus and Standish Mellon Asset Management Company LLC (“Standish”) (the “Standish Sub-Advisory The Fund 59 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) (continued) Agreement”) for the fund. Dreyfus representatives further noted that the Standish Sub-Advisory Agreement was not being considered for renewal by the Board at the February 2014 Board Meeting. Dreyfus representatives also noted that, prior to the Effective Date, the portfolio management team members had acted in their capacities as dual employees of Dreyfus and Standish, and that the team would remain the same after the Effective Date. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was below the Expense Group median and the fund’s actual management fee and total expenses were below the Expense Group and Expense Universe medians (lowest expenses in the Expense Group). Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered 60 and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s performance. The Board concluded that the fees paid to Dreyfus were reasonable in light of the considerations described above. The Fund 61 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 62 NOTES NOTES NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 21, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 21, 2014 By: /s/ James Windels James Windels, Treasurer Date: August 21, 2014 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
